      Case 2:21-mj-03445-DUTY Document 11 Filed 07/29/21 Page 1 of 3 Page ID #:21



1
2
3
4
5
6
7
8
                   IN THE UNITED STATES DISTRICT COURT
9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 2:21-mj-03445
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
     NIMROD SHALOM,
16
17                     Defendant.
18
19         On July 23, 2021, Defendant Nimrod Shalom made his initial
20   appearance in this district on the Indictment filed in the District of Colombia.
21   Deputy Federal Public Defender Elena Sadowsky was appointed to represent
22   Defendant. At Defendant’s request, the detention hearing was continued to
23   July 29, 2021. On July 29, 2021, a detention hearing was held and
24   Defendant submitted on the detention recommendation in the Pretrial
25   Services Report.
26         ☒     On motion by the Government or on the Court’s own motion
27   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
28   defendant will flee.
      Case 2:21-mj-03445-DUTY Document 11 Filed 07/29/21 Page 2 of 3 Page ID #:22



1
2          The Court concludes that the Government is not entitled to a

3    rebuttable presumption that no condition or combination of conditions will

4    reasonably assure the Defendant’s appearance as required and the safety or

5    any person or the community [18 U.S.C. § 3142(e)(2)].

6          The Court finds that no condition or combination of conditions will

7    reasonably assure:

8                  ☒ the appearance of the Defendant as required.

9                  ☒ the safety of any person or the community.

10         The Court has considered the following:

11         (a) the nature and circumstances of the offense(s) charged, including

12         whether the offense is a crime of violence, a Federal crime of terrorism,

13         or involves a minor victim or a controlled substance, firearm, explosive,

14         or destructive device;

15         (b) the weight of evidence against the Defendant;

16         (c) Defendant’s history and characteristics; and

17         (d) the nature and seriousness of the danger to any person or the

18         community.

19   See 18 U.S.C. § 3142(g) The Court also considered the report and

20   recommendation of the U.S. Pretrial Services Agency.

21         The Court bases its conclusions on the following:

22         As to risk of non-appearance:

23                 ☒    Defendant is an Israeli Citizen by birth, possess dual

24   citizenship of Israel and the United States, and has been residing in Israel

25   since 2016.

26                 ☒    Defendant has extensive foreign travel to Israel, Mexico,

27   and numerous other countries in Europe.

28
                                             2
      Case 2:21-mj-03445-DUTY Document 11 Filed 07/29/21 Page 3 of 3 Page ID #:23



1          As to danger to the community:

2                ☒     Defendant sustained a 2014 felony conviction for possession

3    of obscene material of a minor.

4                ☒     Seriousness of the allegations, distribution and importation

5    of child pornography.

6                ☒     Defendant committed the alleged offenses while required to

7    register as a sex offender.

8          It is therefore ORDERED that Defendant Nimrod Shalom be detained

9    until trial and be transported to the United States District Court for the

10   District of Colombia for further proceedings. Both government counsel

11   and counsel for the Defendant are directed to follow up with

12   government counsel in the charging district regarding the

13   Defendant’s next scheduled appearance, and the status of the

14   Defendant’s transportation to, and arrival in, the charging district

15   for the appearance.

16         The Defendant will be committed to the custody of the Attorney

17   General for confinement in a corrections facility separate, to the extent

18   practicable, from persons awaiting or serving sentences or being held in

19   custody pending appeal. The Defendant will be afforded reasonable

20   opportunity for private consultation with counsel. On order of a Court of the

21   United States or on request of any attorney for the Government, the person

22   in charge of the corrections facility in which the Defendant is confined will

23   deliver the Defendant to a United States Marshal for the purpose of an

24   appearance in connection with a court proceeding. See 18 U.S.C. § 3142(i).

25   Dated: July 29, 2021
26
                                    _______________________________
27                                  PATRICIA DONAHUE
28                                  UNITED STATES MAGISTRATE JUDGE

                                             3
